DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Applicant’s election without traverse of Group I,  Claims 1-3, drawn to an ultrahigh-strength ultrahigh-toughness and low-density dual-phase lamellar steel plate in the reply filed on 02/08/2022 is acknowledged.
Claims 4-7, drawn to a preparation method for the ultrahigh-strength ultrahigh-toughness and low-density dual-phase lamellar steel plate are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.03 V provides as follows: While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-3, the term “ultrahigh-strength ultrahigh-toughness and low-density” in claims 1-3 is a relative term which renders the claim indefinite. The term “ultrahigh-strength ultrahigh-toughness and low-density” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the instant specification that “the steel plate has excellent mechanical properties, for example, the yield strength in the rolling direction is not less than 1000 MPa, the tensile strength is not less than 1600 MPa, the elongation is not less than 8.0%, and the average value of Charpy V-Notch impact energy at −40° C. is not less than 350 J”, there is no explicit definition of the term 
Regarding claims 1-3, the term “high-temperature” in the phrase “high-temperature delta ferrites” claim 1 is a relative term which renders the claim indefinite. The term “high-temperature” with respect to the phrase “high-temperature delta ferrites”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although the instant specification teaches of “high-temperature delta ferrites”, there is no explicit definition as to what temperature would constitute “high-temperature” in the phrase “high-temperature delta ferrites” thereby making the claims indefinite. Claims 2-3 are dependents of claim 1 and thereby also indefinite since the dependent claims do not resolve the issue.
Regarding claims 1-3, instant claim 1 requires the limitations “the steel plate consists of dual phases of ferrites and martensites, the ferrites are high-temperature delta ferrites, the martensites are lath martensites, the delta ferrites are distributed in the lath martensites in a lamellar mode; and the volume fraction of the ferrites is not greater than 30%.”  Although the claim recites the limitation of “the steel plate consists of dual phases of ferrites and martensites” which one would interpret to have both ferrites and martensites, it is unclear whether the claims require the presence of “ferrites” since the last limitation recites “the volume fraction of the ferrites is not greater than 30%” which includes a value of zero since “not greater than 30%” would infer a range of 0-30% for ferrites. Claims 2-3 are dependents of claim 1 and thereby also indefinite since the dependent claims do not resolve the issue.
Regarding claim 3, although instant claim recites elemental ranges of various elements, it fails to set forth the units for the elemental ranges thereby making the claim indefinite as to determine what units are required to satisfy the instant claim. Given the broadest reasonable 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/043453A1 via its US English equivalent US 20190185954 A1 of Kohsaka (US’954).
List 1
Element
Instant Claims
(mass%)
Prior Art
(mass%)
C
0.200 – 0.320 
C: 0.07% to 0.20%
Mn
0.600 – 2.000 
Mn: 1.8% to 3.5%
Si
0.200 – 0.600
Si: 0.01% to 2.0%
Al
2.000 – 4.000
Al: 0.01% to 2.0%
Ni
0.300 – 1.200 
Ni: 0.001% to 1.0%
B
0.001 – 0.005
B: 0.0001% to 0.0050%
P
not greater than 0.012
P: 0.05% or less
S
not greater than 0.0105
S: 0.005% or less
inevitable impurities
H: not greater than 2.0 ppm
N: not greater than 45 ppm
H: -
N: 0.0060% or less
Cr, Mo. V, Cu
Claim 3: 
Cr ≤ 0.700 
Mo ≤ 0.600
V ≤ 0.0500 and 
Cu ≤ 1.000
Cr: 0.001% to 1.0%, 
Mo: 0.001% to 1.0%
V: 0.001% to 1%
Cu: -
Fe + impurities
Balance
Balance







Regarding claims 1 and 3, WO 2018/043453A1 via its US English equivalent US 20190185954 A1 of Kohsaka (US’954) teaches [0011], [0078]-[0079], [0093] a steel sheet having a tensile strength of 950 MPa or more and good toughness and a method for manufacturing the same, hot-rolled plate, the hot-rolled plate needs to be cold-rolled after the hot-rolling step with a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. Regarding H and Cu, the prior art does not teach the presence of or explicit addition of these elements in its steel and therefore meets the claimed ranges. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed microstructure of instant claim 1 of “the steel plate consists of dual phases of ferrites and martensites, the ferrites are high-temperature delta ferrites, the martensites are lath martensites, the delta ferrites are distributed in the lath martensites in a lamellar mode; and the volume fraction of the ferrites is not greater than 30%.”, the prior art teaches that [0059] the “metallographic structure of the steel sheet according to aspects of the present invention has a ferrite area fraction of 30% or less (including 0%), a tempered martensite (temper martensite) area fraction of 70% or more (including 100%), and a retained austenite area fraction of 4.5% or less (including 0%)” “[0058] Tempered Martensite Area Fraction of 70% or More (Including 100%) [0059] Tempered martensite (temper martensite) is a structure formed by the precipitation of an iron based carbide in a microstructure having a lath structure.” which would meet the claimed lath martensite and its range of the instant claims. 
With respect to the delta ferrite limitation of the instant claims, as noted above, it is unclear whether the instant claims require its presence since a value of zero is present in the provided range of “not greater than 30%”. Since the prior art teaches a value which includes 100% tempered martensite and 0% ferrite, the microstructure of the prior art would meet the instant claimed microstructure. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis of claim 1 above) and b) the claimed and prior art products are produced by identical or substantially identical processes {instant alloy instant specification [0019]-[0024]; Prior art – [0069]-[0092]}. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Regarding claim 2, it is noted that the prior art does not explicitly teach the claimed formulaic expression and range of 6[C]+0.8[Mn]+1≥[Al].  However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733